Citation Nr: 1514269	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-10 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right shoulder condition.

3.  Entitlement to service connection for bilateral knee condition.

4.  Entitlement to service connection for right ankle condition.

5.  Entitlement to service connection for bilateral hand condition.

6.  Entitlement to service connection for bilateral foot condition.

7.  Entitlement to service connection for back condition.

8.  Entitlement to service connection for right hip condition. 

9.  Entitlement to an initial compensable evaluation for left ear hearing loss.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to April 1985.  He also had a period of Reserve service.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.     

In March 2015, the Veteran filed an application for individual unemployability.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claims.

The record compiled for appellate review is incomplete.  The following records have not been associated with the paper claims file and/or virtual record: the Veteran's service personnel records; service treatment records from the Army Reserves dated between April 1985 and March 1993; private chiropractic records; complete records from the Orthopedic Institute of Pennsylvania dated from May 2013 to the present; complete records from Pinnacle Health dated from January 2013 to the present; complete records from Health South dated from February 2015 to the present; and VA outpatient treatment records from the Camphill CBOC.  Such must be obtained upon remand.  38 C.F.R. § 3.159(c)(1), (2).

The Veteran claims that his right shoulder, bilateral knee, right ankle, bilateral hand, bilateral foot, back, and right hip conditions are related to his duties as a paratrooper and Green Beret during service, to include extensive training, jumping, crawling, obstacle courses, running, 20 plus mile marches over rough terrain with full packs (100 plus pounds), numerous parachute jumps in adverse weather conditions with full combat loads and injuries sustained from such jumps, hard landings, and falls. The Veteran has not been afforded a VA examination in connection with his back, knee, hip, and shoulder claims.  The March 2011 VA examination of the Veteran's feet, hands, and ankles is inadequate in light of the missing service treatment and personnel records and post-service medical records.  It is also inadequate as the examiner failed to take into account the Veteran's contentions and military occupational specialty.  The Board finds that prior to considering the merits of the Veteran's claims, he should be afforded the appropriate VA examinations to determine the nature and etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

The last VA hearing examination was in March 2012, three years ago.  The Veteran has submitted some private audiograms, which may show a shift in both right and left ear puretone thresholds.  The Board cannot ascertain the current severity of the left ear hearing loss without new examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board would additionally note that a new examination is needed with respect to the right ear to determine whether the Veteran has current right ear hearing loss for VA purposes. 

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete VA clinical records from the Camphill CBOC.  All requests for records and their responses must be associated with the claims folder.

2.  Obtain the Veteran's (a) service personnel records from his active and reserve periods of service and (b) treatment records from his period of Army Reserve service between April 1985 and March 1993.  All requests for records and their responses must be associated with the claims folder.

3.  After securing the necessary releases, obtain the following private treatment records: chiropractic notes; the complete records from the Orthopedic Institute of Pennsylvania dated from May 2013 to the present; the complete records from Pinnacle Health dated from January 2013 to the present; and the complete records from Health South dated from February 2015 to the present.  All requests for records and their responses must be associated with the claims folder.

4.  Schedule the Veteran for a VA examination to ascertain the severity of his hearing loss.  All indicated tests or studies must be completed.  (a) Examination findings pertinent to the Veteran's right and left hearing loss should be reported to allow for application of VA rating criteria for hearing impairment, to include controlled speech discrimination test (Maryland CNC) and a puretone audiometry test results.  (b) The examiner is also asked to interpret the results of private audiograms associated with the virtual record.  (c) The examiner should offer an opinion as to whether it is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed right ear hearing loss is related to the Veteran's military service.

5.  After completion of the foregoing, schedule the Veteran for the appropriate VA examination to determine the etiology of the claimed right shoulder, bilateral knee, right ankle, bilateral hand, bilateral foot, back, and right hip conditions.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.  

A complete rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation. (a) All current disorders of the right shoulder, bilateral knee, right ankle, bilateral hand, bilateral foot, back, and right hip should be clearly reported.  (b) The examiner must address the Veteran's claim that his conditions are related to his duties as a paratrooper and Green Beret during service, to include extensive training, jumping, crawling, obstacle courses, running, 20 plus mile marches over rough terrain with full packs (100 plus pounds), numerous parachute jumps in adverse weather conditions with full combat loads and injuries sustained from such jumps, hard landings, and falls.  (c) The examiner should be notified that the Veteran's DD-214 shows he was awarded the parachutist badge, Special Forces Tab, and Expert Infantry Badge.  (d) The examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed right shoulder, bilateral knee, right ankle, bilateral hand, bilateral foot, back, and right hip conditions are related to the Veteran's military service, including his duties as a paratrooper and Green Beret? 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record, to include evidence submitted after the February 2013 statement of the case was issued.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






